 Case 8:20-cv-02546-SCB-AEP Document 1 Filed 10/30/20 Page 1 of 5 PageID 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


Christopher Haggerty,                         Case No.:

               Plaintiff,

      vs.                                     COMPLAINT

Account Adjustment Bureau, Inc.,
a foreign corporation,                        JURY TRIAL DEMAND

               Defendant.




              COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES THE PLAINTIFF, CHRISTOPHER HAGGERTY, BY AND

THROUGH COUNSEL, Mitchell L. Fraley, Esq. and for his Complaint against the

Defendant, pleads as follows:

                                         I.

                            NATURE OF THE ACTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.

                                        II.
Case 8:20-cv-02546-SCB-AEP Document 1 Filed 10/30/20 Page 2 of 5 PageID 2




                       JURISDICTION AND VENUE

 2. This court has jurisdiction under the Fair Debt Collection Practices Act

    (“FDCPA”), 15 U.S.C. §1692k.

 3. Venue is proper in the Middle District of Florida as the Defendant Account

    Adjustment Bureau, Inc., conducts business in the State of Florida.

                                      III.

                                   PARTIES

 4. Plaintiff is a natural person residing in Winter Haven, Polk County, Florida.

 5. The Defendant to this lawsuit is Account Adjustment Bureau, Inc. which is a

    foreign corporation that conducts business in the state of Florida.

                                      IV.

                        GENERAL ALLEGATIONS

 6. Defendant is attempting to collect a consumer type debt allegedly owed by

    Plaintiff to Sun Communities Inc in the amount of $4,420.00 (“the alleged

    Debt”).

 7. Plaintiff disputes the alleged Debt.

 8. On March 27, 2020, Plaintiff obtained his Trans Union credit disclosure and

    noticed Defendant reporting the alleged Debt.

 9. On or about April 29, 2020, Plaintiff sent Defendant a letter disputing the

    alleged Debt.
Case 8:20-cv-02546-SCB-AEP Document 1 Filed 10/30/20 Page 3 of 5 PageID 3




 10.On July 6, 2020, Plaintiff obtained his Trans Union credit disclosure and

    noticed Defendant last reported the tradeline reflected by the Alleged Debt

    to June 28, 2020 and failed or refused to flag its trade line as disputed, in

    violation of the FDCPA.

 11.In the credit reporting industry, data furnishers, such as the Defendant,

    communicate electronically with the credit bureaus.

 12.Defendant had more than ample time to instruct Experian, Equifax, and

    Trans Union to flag its trade line as Disputed.

 13.Defendant’s inaction to have its trade line on Plaintiff’s credit reports

    flagged as disputed was either negligent or willful.

 14.Plaintiff suffered pecuniary and emotional damages as a result of

    Defendant’s actions. His credit report continues to be damaged due to the

    Defendant’s failure to properly report the associated trade line.


 VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

 15.Plaintiff reincorporates the preceding allegations by reference.

 16.At all relevant times, Defendant, in the ordinary course of its business,

    regularly engaged in the practice of collecting debts on behalf of other

    individuals or entities.

 17.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

    issue in this case is a consumer debt.
 Case 8:20-cv-02546-SCB-AEP Document 1 Filed 10/30/20 Page 4 of 5 PageID 4




   18.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

      ("FDCPA"), 15 U.S.C. §1692a(6).

   19.Defendant's foregoing acts in attempting to collect this alleged debt violated

      15 U.S.C. §1692e(8) of the FDCPA by communicating to any person credit

      information, which is known to be false or should be known to be false,

      including failure to report a disputed debt as disputed.

   20.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   21.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant him the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees.
 Case 8:20-cv-02546-SCB-AEP Document 1 Filed 10/30/20 Page 5 of 5 PageID 5




                               JURY DEMAND

     Plaintiff hereby demands a trial by Jury.


DATED: October 30, 2020

                                         By: /s/ Mitchell L. Fraley
                                           Mitchell L. Fraley
                                           Trial Counsel
                                           Florida Bar No. 0132888
                                           Fraley Law LLC
                                           412 East Madison Street
                                           Suite 1213
                                           Tampa, Florida 33602
                                           Phone: (313) 466-8381
                                           Email: mitchell@fraleyfirm.com
                                           Attorney(s) for Plaintiff,
                                           Christopher Haggerty
